UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7118


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DUDLEY KIM SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:99-cr-00007-jpj-6)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dudley Kim Smith, Appellant Pro Se.   Bruce A. Pagel, OFFICE OF
THE UNITED STATES ATTORNEY, Charlottesville, Virginia; Jeb
Thomas Terrien, Assistant United States Attorney, Harrisonburg,
Virginia; Donald Ray Wolthuis, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dudley      Smith   appeals     the    district    court’s     order

granting his 18 U.S.C. § 3582(c) (2006) motion.                    Insofar as

Smith   claims   the   court   could     have    considered   an   even   lower

sentence below the Sentencing Guidelines range, this claim is

foreclosed by United States v. Dunphy, 551 F.3d 247 (4th Cir.)

(“[A] district judge is not authorized to reduce a defendant’s

sentence below the amended guideline range.”), cert. denied, 129

S. Ct. 2401 (2009).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         United States v. Smith, No. 3:99-cr-

00007-jpj-1 (W.D. Va. June 11, 2008).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       2